                             United States District Court
                                       for the
                             Southern District of Florida

    Robert A. Heghmann, Beatrice M.      )
    Heghmann, Plaintiffs,                )
                                         )
    v.                                   ) Civil Action No. 19-22167-Civ-Scola
                                         )
    Bank of America, and others,
    Defendants.
                    Order on the Defendants’ Motions to Dismiss
      This matter is before the Court on the Defendant Bank of America, N.A.’s
motion to dismiss (ECF No. 18) and the Defendant TD Bank, N.A.’s motion to
dismiss (ECF No. 21). After a review of the parties’ submissions, the record, and
the applicable case law, the Court grants the Defendants’ motions to dismiss
(ECF No. 18, 21).
         1. Background
       The Plaintiffs, Robert Heghmann and Beatrice Heghmann, a married
couple, filed suit against Bank of America and TD Bank. 1 The Heghmanns allege
that their action arises out of violations of two automatic stays under 11 U.S.C.
§ 362(a), (k) and 11 U.S.C. § 1301, that were in place due to their respective
bankruptcy cases. (ECF No 1 at ¶ 2.) According to the complaint, “[t]hose
creditors and citizens who violated the automatic stay and have failed to undue
the damage resulting from their violation maintain accounts at Bank of America”
and “at T.D. Bank” (ECF No. 1 at ¶¶ 4, 6.) The complaint fails to name the
creditors who violated the stay, state which specific bankruptcy cases are at
issue, specify when and where this conduct occurred or how the Defendants
violated the automatic stay.
         2. Legal Standard
      When considering a motion to dismiss for failure to state a claim under
Federal Rule of Civil Procedure 12(b)(6), the Court must accept all of the
complaint’s allegations as true, construing them in the light most favorable to
the plaintiff. Pielage v. McConnell, 516 F.3d 1282, 1284 (11th Cir. 2008). A
pleading need only contain “a short and plain statement of the claim showing
that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “[T]he pleading


1 The Heghmanns also sued Citizens Bank and People’s United Bank, but it failed
to serve those Defendants, and they were dismissed accordingly. (ECF No. 17.)
standard Rule 8 announces does not require detailed factual allegations, but it
demands more than an unadorned, the-defendant-has-unlawfully-harmed-me
accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotation omitted). A
plaintiff must articulate “enough facts to state a claim to relief that is plausible
on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).
       “A claim has facial plausibility when the plaintiff pleads factual content
that allows the court to draw the reasonable inference that the defendant is liable
for the misconduct alleged.” Iqbal, 556 U.S. at 678. “The plausibility standard is
not akin to a ‘probability requirement,’ but it asks for more than a sheer
possibility that a defendant has acted unlawfully.” Id. “Threadbare recitals of the
elements of a cause of action, supported by mere conclusory statements, do not
suffice.” Id. Thus, a pleading that offers mere “labels and conclusions” or “a
formulaic recitation of the elements of a cause of action” will not survive
dismissal. See Twombly, 550 U.S. at 555. “Rule 8 marks a notable and generous
departure from the hyper-technical, code-pleading regime of a prior era, but it
does not unlock the doors of discovery for a plaintiff armed with nothing more
than conclusions.” Iqbal, 556 U.S. at 679.
   3. Analysis
        A court has the discretion to dismiss a complaint for failure to comply with
the pleading rules. Heard v. Nix, 170 F. App’x 618, 619-20 (11th Cir. 2006). Rule
8(a)(2) of the Federal Rules of Civil Procedure requires a complaint to include “a
short and plain statement of the claim showing that the pleader is entitled to
relief.” Here, the complaint does not allege any facts that show how Bank of
America and TD Bank violated the automatic stay or how the Heghmanns are
entitled to relief from the Defendants. Indeed, the complaint alleges that
unnamed “creditors and citizens” violated the automatic stay, and the only link
to the banks is that those creditors and citizens have accounts at the banks.
        Bankruptcy Code section 362(k) provides that “an individual injured by
any willful violation of a stay provided by this section shall recover actual
damages, including the costs and attorneys’ fees, and, in the appropriate
circumstances, may recover punitive damages.” 11 U.S.C. § 362(k). A violation
of the automatic stay is willful if “the violator (1) knew of the automatic stay and
(2) intentionally committed the violative act, regardless whether the violator
specifically intended to violate the stay.” In re Govero, 439 B.R. 917, 921 (Bankr.
S.D. Fla. 2010). The Heghmanns have not pled facts that demonstrate that Bank
of America or TD Bank willfully violated the stay, or that they violated the stay
at all. All that is alleged is that the unnamed violators have bank accounts with
the Defendants. These allegations are grossly insufficient.
       “In the case of a pro se action, the court should construe the complaint
more liberally than it would formal pleadings drafted by lawyers.” Powell v.
Lennon, 914 F.2d 1459, 1463 (11th Cir. 1990). However, “[i]t is not the duty of
federal courts to try to second guess the meanings of statements and intentions
of [the plaintiff]. Rather the duty is upon the individual who asserts a [claim] to
come forth with a statement of sufficient clarity and sufficient supporting facts
to enable a court to understand his argument and to render a decision on the
matter.” Nail v. Slayton, 353 F. Supp. 1013, 1019 (W.D. Va. 1972). Although the
Court liberally construed the Plaintiffs’ claim as required by the caselaw, the
complaint still falls short of the more lenient standard because the Plaintiffs did
not include enough facts in their complaint to enable the Court to understand
their claim.
       Plaintiffs allege additional factual information in their response to the
Defendants’ motion to dismiss. (ECF No. 20). This information cannot be
considered because the Court’s scope of review on a motion to dismiss is limited
to the four corners of the complaint. See St. George v. Pinellas County, 285 F.3d
1334, 1337 (11th Cir. 2002); Valdes v. Fisher Safety, 2012 WL 1405686, *2 (S.D.
Fla. Apr. 23, 2012) (the Court cannot consider additional facts from response to
motion to dismiss that are not alleged in the complaint). But even assuming the
Court considered these new factual allegations, for the reasons previously stated,
they do not provide the necessary factual underpinning to successfully allege
that the banks willfully violated the automatic stay.
   4. Conclusion
   In sum, the Court grants Bank of America’s motion to dismiss without
prejudice (ECF No. 18), and it also grants TD Bank’s motion to dismiss
without prejudice (ECF No. 21). The clerk shall administratively close this
case. Any other pending motions are denied as moot.
      Done and ordered at Miami, Florida, on October 28, 2019.



                                            ________________________________
                                            Robert N. Scola, Jr.
                                            United States District Judge
